  Case: 1:18-cv-05587 Document #: 675 Filed: 03/31/20 Page 1 of 2 PageID #:14089




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
 UNITED STATES SECURITIES                         )
 AND EXCHANGE COMMISSION,                         )
                                                  )
                        Plaintiff,                )      Civil Action No. 18-cv-5587
                                                  )
 v.                                               )      Hon. John Z. Lee
                                                  )
 EQUITYBUILD, INC., EQUITYBUILD                   )      Mag. Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                   )
 and SHAUN D. COHEN,                              )
                                                  )
                        Defendants.               )
                                                  )

                                     NOTICE OF MOTION

       Please take notice that on Tuesday, April 7, 2020, at 9:00 a.m., the undersigned will appear

before the Honorable John Z. Lee, or any judge sitting in his stead, in Courtroom 2125, and present

the Receiver’s Motion For Clarification And/Or Partial Relief From Second Amended

General Order 20-0012 In Re: Coronavirus COVID-19 Public Emergency.



Dated: March 31, 2020                        Kevin B. Duff, Receiver

                                      By:    /s/ Michael Rachlis

                                             Michael Rachlis
                                             Rachlis Duff & Peel, LLC
                                             542 South Dearborn Street, Suite 900
                                             Chicago, IL 60605
                                             Phone (312) 733-3950; Fax (312) 733-3952
                                             mrachlis@rdaplaw.net
  Case: 1:18-cv-05587 Document #: 675 Filed: 03/31/20 Page 2 of 2 PageID #:14090




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2020, I provided service of the foregoing Receiver’s

Motion For Clarification And/Or Partial Relief From Second Amended General Order 20-

0012 In Re: Coronavirus COVID-19 Public Emergency, via ECF filing to all counsel of record,

and via electronic mail to Defendant Jerome Cohen at jerryc@reagan.com.




                                    By:    /s/ Michael Rachlis

                                           Michael Rachlis
                                           Rachlis Duff & Peel, LLC
                                           542 South Dearborn Street, Suite 900
                                           Chicago, IL 60605
                                           Phone (312) 733-3950; Fax (312) 733-3952
                                           mrachlis@rdaplaw.net




                                              2
